SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [x] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED, EFFECTIVE OCTOBER 7, 1996]. For the fiscal year ended December 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED]. For the transition period from to Commission File Number 000-51589 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: New England Bank Employees’ Savings & Profit Sharing Plan and Trust B:Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: New England Bancshares, Inc. 855 Enfield Street Enfield, Connecticut 06082 [Letterhead of Shatswell, MacLeod & Company, P.C.] Plan Administrator New England Bank Employees’ Savings & Profit Sharing Plan and Trust Enfield, Connecticut INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have audited the accompanying statements of net assets available for benefits of the New England Bank Employees’ Savings & Profit Sharing Plan and Trust (Plan), as of December 31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the year ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets held for investment purposes is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Shatswell, MacLeod & Company, P.C. SHATSWELL, MacLEOD & COMPANY, P.C. West Peabody, Massachusetts June 22, 2011 [Letterhead of Shatswell, MacLeod & Company, P.C.] Plan Administrator New England Bank Employees’ Savings & Profit Sharing Plan and Trust Enfield, Connecticut INDEPENDENT AUDITORS’ REPORT We have audited the accompanying statement of net assets available for benefits of the New England Bank Employees’ Savings & Profit Sharing Plan and Trust (Plan), as of December 31, 2010, and the related statement of changes in net assets available for benefits for the year then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010, and the changes in net assets available for benefits for the year then ended, in conformity with accounting principles generally accepted in the United States of America. Our audit was performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets held for investment purposes is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. We have compiled the accompanying statement of net assets available for benefits of New England Bank Employees’ Savings & Profit Sharing Plan and Trust as of December 31, 2009 in accordance with Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants. A compilation is limited to presenting in the form of financial statements information that is the representation of management.We have not audited or reviewed the accompanying statement of net assets available for benefits and, accordingly, do not express an opinion or any other form of assurance on it. /s/ Shatswell, MacLeod & Company, P.C. SHATSWELL, MacLEOD & COMPANY, P.C. West Peabody, Massachusetts June 22, 2011 NEW ENGLAND BANK EMPLOYEES’ SAVINGS & PROFIT SHARING PLAN AND TRUST STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, ASSETS: (Compiled) Investments, at fair value: New England Bancshares, Inc. Stock fund (includes $40,938 and $18,592 of cash equivalents at December 31, 2010 and 2009, respectively) $ $ Common Trust funds Notes receivable from participants Total assets LIABILITIES: Other - Total liabilities - Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. NEW ENGLAND BANK EMPLOYEES’ SAVINGS & PROFIT SHARING PLAN AND TRUST STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEAR ENDED DECEMBER 31, 2010 Additions: Investment income: Net appreciation in fair value of investments $ Interest Dividends Interest income from notes receivable from participant loans Contributions: Employer Participants Total additions Deductions: Benefit payments to participants Administrative expenses Other fees Total deductions Net increase Net assets available for benefits: Beginning of year End of year $ The accompanying notes are an integral part of these financial statements. NEW ENGLAND BANK EMPLOYEES’ SAVINGS & PROFIT SHARING PLAN AND TRUST NOTES TO FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2010 1. DESCRIPTION OF PLAN AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The New England Bank Employees’ Savings & Profit Sharing Plan and Trust (Plan) is a defined contribution plan that is available to all employees of New England Bank (Bank).The plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). The following description provides only general information about the Plan.Participants should refer to the Plan Agreement for a more complete description of the Plan. The Bank is the administrator of the Plan.Reliance Trust Company is the trustee of the Plan.Pentegra Services, Inc. provides recordkeeping services. Summary of Plan Provisions: Eligibility and Entry Dates:There is no age requirement. Employees are eligible for membership in the Plan on the first day of the month coinciding with or next following the completion of six months of employment. Contributions:Participants may elect to contribute a pre-tax salary deferral of 1% to 100% of Plan salary, subject to IRS limits.Employees are not required to contribute in order to participate in the Plan. The Plan allows Roth contributions by participants.Roth contributions amounted to $7,414 in 2010. The Plan allows rollover contributions of eligible rollover distributions from any other IRS qualified retirement plan or IRA.Participant rollover contributions were $27,315 in 2010. The Bank matches 50% of the first 6% of employee contributions. Vesting:If employment is terminated for reasons other than death, disability or retirement, then participants are entitled to receive only their vested percentage of their account balance. Participants are always 100% vested in employee salary deferrals, rollover and Roth contributions and employer matching contributions. Normal Retirement Age:Normal retirement age is 65. Summary of Accounting Policies: Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities and changes therein and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. Valuation of Investments and Income Recognition - Investments are reported at fair value.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.See Note 3 for a discussion of fair value measurements. Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date.Net appreciation includes the Plan’s gains and losses on investments bought and sold as well as held during the year. Payment of Benefits - Benefits are recorded when paid.Hardship withdrawals are allowed. Participant Account - Each participant's account is credited with the participant's contribution and a proportionate allocation of any Bank contribution and plan earnings. Participant Loans - Loans are allowed in accordance with rules and regulations outlined in a written loan policy.Participant loans are limited to no more than 50% of a participant’s vested account balance, or $50,000, if less. Administrative Expenses – Certain expenses, including trustee, custodian and recordkeeping services are paid from participants’ investment funds.Other administrative expenses relating to the Plan are paid by the employer. 2. TAX STATUS The Plan obtained its latest determination letter on April 18, 2003, in which the Internal Revenue Service stated that the plan, as then designed, was in compliance with the applicable requirements of the Internal Revenue Code.The Plan has been amended since receiving the determination letter.However, the Plan’s administrator and the Plan’s tax counsel believe that the Plan is currently designed and being operated in compliance with the applicable requirements of the Internal Revenue Code.Therefore, no provision for income taxes has been included in the Plan’s financial statements. 3. FAIR VALUE MEASUREMENTS The Plan’s investments are reported at fair value in the accompanying statements of net assets available for benefits. Fair Value Measurements Using Fair Value Quoted Prices In Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Observable Inputs (Level 3) December 31, 2010 Money market funds $ $ $
